Citation Nr: 9932125	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus secondary 
to treatment for tuberculosis.

2.  Entitlement to a compensable rating for a right hilar 
enlargement disorder.

3.  Entitlement to a rating greater than 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to June 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to service connection for tinnitus 
secondary to treatment for tuberculosis, and entitlement to 
an increased rating for a right hilar enlargement and a left 
knee disability.  The veteran subsequently perfected an 
appeal of that decision.  A video conference hearing on this 
claim was held on July 26, 1999, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

In his July 1998 Substantive Appeal, the veteran raised 
informal claims of entitlement to service connection for a 
right hip disorder and a back disorder secondary to his left 
knee disability, and entitlement to stomach, eye, ear, and 
head disorders secondary to prescribed medication.  These 
issues have not been developed by the RO and are referred to 
the RO for appropriate disposition.


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's claimed tinnitus to his period of active service, 
to include a tuberculosis skin test therein.

2.  The veteran's claim is not plausible.

CONCLUSION OF LAW

The claim of entitlement to service connection for tinnitus 
secondary to treatment for tuberculosis is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat and he does not claim 
that his tinnitus was incurred in combat.  Therefore, this 
provision is not applicable to the veteran's claim.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
tinnitus secondary to treatment for tuberculosis is not well 
grounded.  Where a claim is not well grounded it is 
incomplete and no duty to assist attaches.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  However, where a claimant puts the VA on notice 
of the existence of evidence which would make the claim well 
grounded, the VA is obliged under 38 U.S.C.A. § 5103(a) (West 
1991), to advise the claimant of the evidence needed to 
complete his application.  Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995).  Unlike the situation in Robinette, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make this claim well grounded.  

Through testimony and statements of record, the veteran makes 
two contentions regarding the onset and cause of his 
tinnitus.  Initially, in September 1997 he asserted that he 
had tinnitus secondary to medication he was given for 
tuberculosis.  At his July 1999 hearing before a member of 
the Board, he testified that his tinnitus began after he was 
hospitalized in 1977 or 1978 at the VA medical center and was 
prescribed medication.  He also testified that no doctor had 
told him that his tinnitus was due to medication he has been 
prescribed.  

Review of the claims file reveals that the veteran was not 
diagnosed with tinnitus at the time of his discharge 
examination in June 1975, and his service medical records 
contain no complaints or treatment for tinnitus.  His service 
medical records do show that he was given a tuberculosis skin 
test in June 1975 due to casual exposure to tuberculosis, but 
the results were negative.  Post service records contain no 
treatment for tinnitus, only a reference to complaints of a 
bilateral episodic popping sound in a November 1983 VA ear, 
nose and throat examination.  No date of onset of etiology is 
provided.  Additionally, none of the VA outpatient treatment 
records reveal treatment for tinnitus or a discussion of its 
possible onset or etiology.

Based on this evidence, even presuming that the veteran's 
assertions of bilateral tinnitus are credible, as required 
for well-groundedness purposes, he has not demonstrated that 
his tinnitus had its onset in service or that it is related 
to events in service, to include his tuberculosis skin test 
in June 1975.  In fact, by the veteran's own admission there 
is no medical evidence relating his tinnitus to his 
prescribed medications.  Moreover, to the extent that the 
veteran is asserting that the tinnitus had its onset during 
his 1977-78 hospitalization at a VA medical facility, this 
treatment occurred after service, and cannot be attributed to 
events therein.  

Consequently, in the absence of competent evidence of a nexus 
and of onset in service, the evidence of record does not 
establish that the veteran has satisfied the threshold 
requirement of presenting a well-grounded claim.  Therefore, 
his claim of entitlement to service connection for tinnitus 
secondary to treatment for possible tuberculosis is denied.


ORDER

Entitlement to service connection for tinnitus secondary to 
treatment for tuberculosis is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims of entitlement to an increased rating for a right 
hilar enlargement and a left knee disability.  Initially, the 
Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented claims that are plausible.  The Board 
accordingly finds that the VA has a duty to assist him in the 
development of his claims.  38 U.S.C.A. § 5107(a).  This duty 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

At his July 1999 hearing, the veteran testified that he had 
received recent treatment for his left knee and right hilar 
enlargement from the VA medical facilities in Jackson, 
Mississippi, and Tuscaloosa, Alabama.  These records are not 
in the claims file.

Additionally, the veteran reports that he has pain in his 
left knee restricting his ability to function.  It is 
established Court doctrine that, in assigning a disability 
evaluation, the VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.40, 4.45 (1999).  However, in the present case it does 
not appear that the RO has considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999) which are relevant 
in evaluating the severity of the disability at issue.  
Further, the Board notes that claimant's are entitled to a 
separate rating for functional loss or limitation of motion 
due to pain when there is clinical evidence of arthritis and 
if the evaluation of his or her service-connected disability 
is pursuant to Diagnostic Code 5257, or another diagnostic 
code which does not involve consideration of limitation of 
motion.  See VA O.G.C. Prec. 9-98 (August 14, 1998); VA 
O.G.C. Prec. 23-97 (July 1, 1997).  Pursuant to these 
memorandums, consideration of a compensable evaluation for 
painful motion may be warranted.  

Furthermore, the report of the most recent VA examination 
given to the veteran in September 1997, notes the range of 
motion in his left knee; however, the report does not 
indicate passive or active motion, the normal ranges of 
motion, the degree to which the veteran's reported pain 
impacted his ability to move his knee, his functional ability 
or whether the knee was weak, or easily fatigued.  
Additionally, the examiner did not discuss any complaints 
relevant to the veteran's knees, which the veteran has 
subsequently identified in private treatment records from 
August 1997.  Hence, it is unclear to what extent, if any, 
pain has restricted the veteran's motion or the functional 
ability of the knee.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); Arnesen v. Brown, 8 Vet. App. 432 (1995).  

The Board recognizes that the record indicates that the 
veteran failed to report for a July 1998 VA examination.  
However, there is no evidence in the record establishing that 
he received notice of the examination and the consequences of 
failing to attend.  Additionally, the veteran testified at 
his hearing that he was willing to attend a VA examination 
should it be scheduled.  

As for the veteran's service-connected right hilar 
enlargement, the Board notes that the only symptom related to 
this disorder which the veteran has noted is shortness of 
breath.  In an October 1997 VA examination report the 
examiner found that the veteran's restrictive lung disease 
was not related to his hilar enlargement but did not address 
whether the veteran's hilar enlargement had any symptoms, 
such as shortness of breath.  Because it is not the function 
of the Board to make medical determinations, there is 
insufficient information in the record upon which the Board 
can make a decision as to whether or not the veteran's right 
hilar enlargement is asymptomatic or not.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since the 
last remand in March 1999 and which may 
not currently be in the claims file.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Jackson, 
Mississippi, from September 1996 to the 
present, and from the VA medical facility 
in Tuscaloosa, Alabama, from September 
1997, the date of the last such request 
by the VA.

3.  Upon completion of the above actions, 
the RO should schedule the veteran for a 
VA examination of his left knee.  The RO 
should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The veteran's left knee disability should 
be examined for degrees of both active 
and passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion of the 
knee.  The examiner should also be asked 
to note the normal ranges of motion of 
the knee.  Additionally, the examiner 
should be requested to determine whether 
the veteran's left knee exhibits weakened 
movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time, 
such as an eight-hour workday.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  

4.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination of his right hilar 
enlargement.  The RO should also inform 
the veteran of the consequences of 
failing to report for the scheduled 
examination.  It is very important that 
the examiner be afforded an opportunity 
to review the veteran's claims file prior 
to the examination.  The examiner should 
be requested to identify what, if any, 
symptoms are present in connection with 
the veteran's right hilar enlargement and 
to specifically discuss whether shortness 
of breath is attributable to this 
disability.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). 
6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







